Citation Nr: 1739239	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Board hearing.  A transcript of that proceeding is of record.  Following that proceeding, the Veteran submitted additional clinical evidence in support of his appeal, accompanied by a waiver of RO review.  The Veterans Law Judge who conducted the Veteran's hearing is no longer employed by the Board.  By a June 2017 letter, he was offered a new Board hearing 

The issue on appeal was previously before the Board.  In January 2014 and June 2016, the Board remanded the issue for further development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The issue of entitlement to service connection was initially on appeal, but was granted by the Board in June 2016.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was not chronic in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a March 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded two VA examinations during his appeal.  Pursuant to the Board's January 2014 remand, the Veteran was provided a VA medical examination in March 2014.  However, that opinion did not provide an opinion adequate for adjudication purposes.  Pursuant to the Board's June 2016 remand, the Veteran was provided a VA examination in August 2016.  The August 2016 VA examination is adequate for adjudication purposes, because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate diagnostic tests, and was accompanied by a rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that there was substantial compliance with the Board's remand directives as all records have been obtained, as discussed above, and an adequate examination was provided.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system (here, bilateral sensorineural hearing loss) if that disease was either chronic in service, manifested itself to a compensable degree within one year of separation from service, or there is a showing of continuity of symptomatology after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(a),(b), 3.307, 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran seeks service connection for bilateral sensorineural hearing loss.  The Veteran contends that his work as an aviation electrician caused his bilateral sensorineural hearing loss.  He described taking aircraft to the blast shield area to perform tests and repairs, which required crawling into the intake head first while the aircraft was running and not being able to work with ear protection.  

The Board finds that the first service connection element has been met.  For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's level of bilateral sensorineural hearing loss at both VA examinations conducted during the appeal period met the standard set forth in 38 C.F.R. § 3.385.  

The second element is met because he was exposed to loud noise during service.  The Veteran's military occupational specialty was an aviation electrician.  Also, the Veteran submitted an August 2010 buddy statement from J.A., who served with the Veteran at the Naval Air Station in Beeville, Texas from 1967 to 1969.  J.A. recalled it being a normal occurrence to not wear hearing protection and slide head first into one of the air intakes to make adjustments with the aircraft running.  The Board finds the Veteran and J.A. competent to describe their personal experiences and their statements credible and probative.  

The remaining issue is whether a nexus exists between the Veteran's current disability and his active service.  

The Veteran entered and exited service with auditory thresholds within the normal range.  See October 1966 and June 1971 Service Treatment Records (STRs).  At his October 1966 entrance examination, the puretone thresholds prior to conversion for both ears, in decibels, were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
NT
0
LEFT
5
0
0
NT
0

The Veteran's entrance audiogram occurred prior to 1969 and was converted from the standards set by the American Standards Association (ASA) to the International Standards Organization-American National Standards Institute (ISO-ANSI) by the VA examiner during the Veteran's 2016 VA examination.  See August 2016 VA Examination.  The converted audiogram is:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
NT
10
LEFT
20
10
10
NT
10

At his June 1971 separation examination, the puretone thresholds for both ears, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
10
0
5
15
10

The August 2016 VA examiner noted there was no evidence of a shift pattern to either the right or left ear between the time of enlistment and separation.  See August 2016 VA examination.  

Service connection cannot be presumed under 38 C.F.R. § 3.309(a).  There are neither statements from the Veteran, nor service records or notes that reflect the Veteran making complaints about his hearing or receiving treatment for hearing related complaints during service or within one year of separation.  

At the time of the Veteran's separation from service, his hearing was within the normal limits.  See June 1971 STRs.  The Veteran has submitted audiograms with dates that are unreadable; however, none of them appear to be, nor are they purported to be, from within one year of the Veteran's separation of service.  The earliest readable date is September 18, 1997-more than 25 years after his separation from service.  Continuity of symptomology of a noted chronic disease is not met, because there is no chronic disease noted in service. 

The most favorable evidence to the Veteran is his August 2010 statement that he had been having "hearing difficulties" since his service.  See August 2010 Veteran's correspondence.  The Veteran is competent to note the symptoms of hearing loss, and his reports are credible.  Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to diagnose bilateral sensorineural hearing loss in service or within a presumptive period or to provide a nexus opinion in this case.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's bilateral sensorineural hearing loss requires medical inquiry into biological processes and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the skills, medical training, or experience needed to determine the etiology of bilateral hearing loss.  Because the lay evidence regarding etiology is not competent, it is not probative.  

Moreover, the Veteran's hearing difficulties were neither complained about, nor noted in service.  While it is noted that the Veteran complained of an ear ache during service, it is documented that the Veteran also complained about a sore throat, slight cold, and a cough.  See March 1971 STRs.  According to the STRs, the Veteran was diagnosed with viral pharyngitis.  Id.  

The medical evidence is more probative than the lay evidence in this case.  In August 2016, the Veteran was afforded a second VA examination.  The examiner opined that it is less likely as not (50 percent or less probability) that the Veteran's hearing loss began in or is etiologically related to any incident of the Veteran's military service, including his work as an aviation electrician and resulting consistent loud noise exposure in service for which he wore no hearing protection.  See August 2016 VA examination.  The examiner stated that the available evidence does not support a nexus because there was no evidence showing any form of permanent worsening in hearing or threshold shift between the time of enlistment and final separation.  Additionally, the examiner also discussed delayed onset hearing loss and stated that it is unlikely that such delayed effects occur.  She noted that a report from the Institute of Medicine found insufficient evidence to conclude that permanent noise-induced hearing loss can develop later in a person's lifetime, long after cessation of noise exposure.  She concluded, "...based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." 

The Board finds the opinion of the August 2016 VA examiner most probative with respect to the Veteran's service connection claim for bilateral sensorineural hearing loss.  The examiner considered an accurate factual history of the claimed disability, and after taking the Veteran's statements into consideration, provided an adequate rationale to support her conclusion that the disability is less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim, and service connection for bilateral sensorineural hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


